Citation Nr: 1106121	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1976 to April 1983.  He also served in the United Stated 
Army Reserve for an unspecified period beginning in or around 
February 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In his May 2007 substantive appeal on a VA Form 9 and in a June 
2007 statement, the Veteran requested a Travel Board hearing.  
This hearing was scheduled for October 2008, but the Veteran 
requested that it be cancelled before it was held.

However, a Decision Review Officer (DRO) hearing regarding this 
matter was held in November 2007.  A transcript of the hearing 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim unfortunately must be remanded.  Although the 
Board sincerely regrets the additional delay, adjudication cannot 
proceed without further development.

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes making reasonable efforts to help him 
procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  Reasonable efforts to 
help the Veteran obtain records that are in Federal custody, such 
as service treatment records, consist of making as many requests 
as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3) (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2) (2010).  Such request 
may cease, however, when if it is determined that they do not 
exist or that further requests to obtain them would be futile.  
Id.  

Motor transport operator is the military occupation specialty 
(MOS) reflected on the Veteran's DD-214.  This document also 
reflects that the Veteran last was assigned to the 62nd 
Transportation Company of the 70th Ordinance Battalion FORSCOM 
and separated from service at Fort Bliss, Texas.

The Veteran indicated in his March 2006 claim that he sustained a 
hernia on his left side during service.  Specifically, he 
indicated that his stomach muscle tore as he was changing a flat 
tire on a tractor trailer truck at Fort Bliss, Texas, in January 
1982.

In May 2006, the RO requested the Veteran's complete service 
treatment records from the National Personnel Records Center 
(NPRC) via the Personnel Information Exchange System (PIES).

The NPRC provided one envelope of service treatment records in 
June 2006.  Included therein were:  (i) a report of medical 
history and a report of medical examination concerning the 
Veteran's entry into active service, which were undated, (ii)  a 
report of medical history, in which the Veteran indicated he had 
a rupture/hernia, and a report of medical examination, each of 
which noted that the Veteran was examined at the 3344th United 
States Army Hospital in Tampa, Florida, in February 1990 
concerning his entry into reserve service as a member of the 
495th Transportation Company, (iii) two laboratory report 
displays, (iv) an immunization record, (v) a medical condition - 
physical profile record dated in April 1977 regarding 
pseudofolliculitis barbae, (vi) a one page chronological record 
of medical care indicating that the Veteran's medical record was 
reviewed on three dates in 1980 and 1981, (vii) a blank page 
entitled radiographic reports, and (viii) some dental records.  
Excluding the dental records, this equaled 13 pages.


At his November 2007 DRO hearing, the Veteran opened by 
indicating that he often maintained vehicles in addition to 
driving them during service.  He then reiterated that he 
sustained a tear in his abdomen and felt something was not right 
after changing a flat tire for a sixteen speed international 
tractor trailer at Fort Bliss, Texas, in 1982 or 1983.  He next 
testified that he was a member of the 162nd Transportation 
Company at the time, and that he went on sick call where he was 
told to take it easy because he had a pulled muscle.  
Additionally, the Veteran stated that he joined the Reserves in 
1990.  He concluded by indicating that he had obtained a copy of 
his service treatment records from the RO and pointing out that 
they did not appear to be complete, as they do not indicate that 
he ever was sick or complained of any health problem even though 
he was in service for over seven years.

The RO again requested the Veteran's complete service treatment 
records from the National Personnel Records Center (NPRC) via the 
PIES in December 2007.

The NPRC responded the following month by indicating that the 
Veteran's service treatment records previously were provided to 
the RO in June 2006.

VA received a letter from Dr. H.Z. in February 2008.  He 
indicated that the Veteran was stationed at Fort Bliss, Texas, 
when he acquired a left sided hernia while changing a flat tire 
for a sixteen speed international tractor trailer in January 
1983.

In a statement dated in October 2008, the Veteran referenced, as 
well as attached, an August 2008 letter from the NPRC which 
informed him that copies of his service treatment records could 
not be provided because these records had been lent to VA.  He 
then noted that no records from the 62nd Transportation Company, 
70th Ordinance Battalion FORSCOM, at Fort Bliss, Texas, were 
included in the service treatment records sent to VA.  Next, he 
asserted his belief that his claim was denied because some of his 
service treatment records, including records from this Company 
and Battalion at Fort Bliss, Texas, have been misplaced or 
destroyed.  In this regard, the Veteran again pointed out that 
the service treatment records provided to VA do not show that he 
had any health issues, such as a cold or injury, even though he 
was in service for over seven years.

Under the circumstances of this case, the Board agrees with the 
Veteran that the sparsity of the service treatment records 
currently associated with the claims file raises the possibility 
that not all of the Veteran's STRs have been collected or are 
otherwise available.  The STRs may not be complete for the 
following reasons.  First, they are devoid of any indication that 
the Veteran experienced any physical ailments or injuries other 
than pseudofolliculitis barbae, which in view of the length of 
service seems unlikely.  Second, no report of medical history or 
report of medical examination concerning the Veteran's separation 
from active service was included.  

Given this strong possibility that the service treatment records 
currently associated with the claims file are incomplete, the 
Board finds that the duty to assist has not been fulfilled.  
Reasonable efforts have been made to obtain service treatment 
records regarding the Veteran from the NPRC.  No efforts have 
been made, however, to obtain such records from any other source.  
In addition, no efforts whatsoever have been made to obtain 
substitutes for service treatment records pertinent to the 
Veteran's claim from any source.

One thin envelope was received from the NPRC in response to the 
RO's initial request for the Veteran's complete service treatment 
records.  Thereafter, the RO submitted a second request for his 
complete service treatment records.  The Veteran also requested 
copies of his service treatment records.  NPRC responded to both 
of these requests by indicating that these records already had 
been provided to VA.  38 C.F.R. § 3.159(c)(2) (2010) specifically 
provides that it can be determined that records do not exist or 
that further efforts to obtain them would be futile when the 
federal department or agency at issue advises VA that the 
custodian does not have the requested records.  Thus, VA may 
cease making requests to the NPRC for the Veteran's service 
treatment records.

VA is not relieved, however, of requesting the Veteran's service 
treatment records from all other appropriate sources.  As no such 
requests have been made, a remand is necessary.  Noted in this 
regard is the fact that the Veteran had reserve service which 
began in or around February 1990 and was with the 495th 
Transportation Company after his active duty service.  Attempts 
must be made to obtain service treatment records covering both 
service types.  Active duty service treatment records are 
relevant because the Veteran specifically has alleged that he 
incurred his left inguinal hernia then.  Reserve service 
treatment records also potentially may be relevant, particularly 
given that the Veteran indicated he had a rupture/hernia on a 
report of medical history completed upon his entry into the 
reserves.

VA also is not relieved of requesting substitutes for service 
treatment records pertaining to the Veteran's claim.  He contends 
that he incurred a stomach muscle tear leading to a hernia on his 
left side while changing a flat tire on a tractor trailer during 
service.  Numerous details regarding this alleged incident were 
provided, including that it took place at Fort Bliss, Texas, in 
1982 or 1983; that he was in the 62nd Transportation Company, 
70th Ordinance Battalion FORSCOM, at the time; and that he went 
on sick call as a result.  Thus, the Board finds that the Veteran 
has provided sufficient detail to permit searches for relevant 
information.  Sick logs and/or sick and morning reports, for 
example, may verify his contention.  A remand once again is 
necessary because no searches of such alternative sources and/or 
documents have been requested.

VA's duty to assist the Veteran in substantiating his claim also 
includes providing a medical examination and/or obtaining a 
medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159 (2010).  A medical examination 
and/or medical opinion is necessary when there is:  (1) competent 
evidence that the Veteran has a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence establishing 
that he suffered an event, injury or disease in service or 
manifested certain diseases during an applicable presumption 
period; (3) an indication that the current disability or symptoms 
may be associated with service or with another service-connected 
disability; and (4) insufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).


The third requirement establishes a low threshold.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits and 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. 79.

A review of the claims file reveals that no medical examination 
has been provided and no medical opinion has been obtained 
regarding the Veteran's claim.  As such, the RO appears to have 
determined that the necessity of providing such an examination 
and/or opinion as part of the duty to assist was not triggered 
because the four criteria set forth above had not been satisfied.

However, the Board notes that any additional service treatment 
records found as a result of this remand may affect whether the 
second of the four criteria has been satisfied.  Any other new 
evidence produced during the course of this remand similarly may 
affect whether this or the other criteria have been satisfied.  
The question of whether VA's duty to assist requires that a 
medical examination be provided and/or a medical opinion be 
obtained therefore shall be reconsidered once all additional 
service treatment records have and other new evidence has been 
obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file any additional service 
treatment records regarding the Veteran 
from all appropriate alternative sources 
(i.e., sources other than the NPRC).  This 
shall include, but not necessarily limited 
to, requesting from any other federal 
agency, state agency, and/or service 
department which may have records of sick 
logs and/or sick and morning reports for 
members of the 62nd Transportation 
Company, 70th Ordinance Battalion FORSCOM, 
stationed at Fort Bliss, Texas, in 1982 
and 1983; or for all relevant Reserve and 
National Guard Service, including any 
Reserve service in the 495th 
Transportation Company in or around 
February 1990.  All requests undertaken in 
this regard and all responses received 
must be documented in the claims file.

2.  After completion of the above 
development, review the claims file and 
undertake any further development 
indicated.  This shall include obtaining 
and associating with the claims file 
updated VA treatment records regarding the 
Veteran.  This also shall include 
obtaining and associating with the claims 
file, after securing any necessary proper 
authorization, any additional pertinent 
records identified by him during the 
course of this remand.  This finally shall 
include, if deemed necessary, affording 
the Veteran an appropriate VA examination 
to determine the nature, extent, onset, 
and etiology of any left inguinal hernia 
or residuals thereof found to be present.

3.  Then readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative shall 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

